Citation Nr: 0943432	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The most recent VA examination to determine the degree of 
severity of the Veteran's left knee disability was performed 
in August 2006.  The Veteran contends that the disability 
picture associated with his left knee disability is worse 
than that described in the August 2006 examination report.  
He also contends that the manifestations of his left knee 
disability warrant at least a 60 percent rating under 
applicable VA rating criteria.  In light of VA's duty to 
conduct a thorough and contemporaneous medical examination, 
the Board finds that new VA examination is necessary in order 
to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, any recent treatment records for the Veteran's 
left knee disability should be obtained since they may 
contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
left knee disability.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and, to the extent 
possible, should assess the degree of 
severity of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups) and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

In addition, the examiner should 
provide an opinion concerning the 
impact of the disability on the 
Veteran's ability to work.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
higher rating for left knee disability 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

